In re Baker, McKinnon; — Plaintiffs); applying for remedial and/or supervisory writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 345-963; to the Court of Appeal, Fourth Circuit, No. 95-KW-1482.
Writ granted. The district court is ordered to furnish relator -with “a copy of the judgment granting or denying relief’ on his application for post-conviction relief, along with “written or transcribed reasons for the judgment,” as required by La.C.Cr.P. art. 930.1. Cf. State ex rel. Whittaker v. Lombard, 559 So.2d 116 (La.1990).